        Case 1:21-mj-00319-RMM Document 1-1 Filed 03/17/21 Page 1 of 5




                                   STATEMENT OF FACTS

        Your affiant, is a Special Agent with the Federal Bureau of Investigation (“FBI”) and I am
currently assigned to a Joint Terrorism Task Force (“JTTF”) with the FBI Pittsburgh Division in
Pittsburgh, PA. Currently, I am a tasked with investigating criminal activity in and around the
Capitol grounds on January 6, 2021. I have served as a Special Agent since December 2020. Prior
to that time, I received an advanced degree in forensic psychology and worked as a behavior
specialist. As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of violations of Federal criminal
laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.



                                                 1
         Case 1:21-mj-00319-RMM Document 1-1 Filed 03/17/21 Page 2 of 5




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        While FBI employees were reviewing U.S. Capitol security camera footage taken from
inside the Capitol Rotunda, they observed a female subject wearing a red long-sleeve jersey
bearing “Trump 20” on the back and a black hat with white lettering on the front. U.S. Capitol
security camera footage and police body camera footage shows the female subject inside the U.S.
Capitol Rotunda, U.S. Capitol Crypt, and inside restricted areas on U.S. Capitol grounds. Images
of the female subject taken on January 6, 2021 are below. The first three photos below are from
body worn camera footage on the Capitol grounds on January 6.




                                                 2
          Case 1:21-mj-00319-RMM Document 1-1 Filed 03/17/21 Page 3 of 5




       The below images show the same female subject inside the U.S. Capitol Rotunda on
January 6, 2021 at approximately 2:54 p.m. on January 6, 2021.




Below is an image from U.S. Capitol security camera showing the same female subject in the
Crypt room of the U.S. Capitol on January 6, 2021. In the below image, the female subject appears
to be speaking on a cell phone.




        The FBI initially identified the female subject as Jennifer HEINL through her association
with a male subject, who has been identified as Kenneth Grayson. 1 Grayson is shown standing
next to and talking with HEINL in the Capitol Rotunda in the photos above. FBI executed a federal
search warrant for Grayson’s Facebook account. Upon reviewing the search warrant returns, FBI
observed communications between HEINL and Grayson via Facebook Messenger from on or


1
 On January 26, 2021, Kenneth Grayson was arrested in Pennsylvania and charged via criminal complaint in docket
number: 1:21-mj-163.

                                                       3
         Case 1:21-mj-00319-RMM Document 1-1 Filed 03/17/21 Page 4 of 5




about November 12, 2020 to January 11, 2021. The communications discussed, in part, travel
arrangements to Washington, D.C., including rental vehicles and hotels.

        On or about January 28, 2021, Special Agents (“SA”) of FBI Pittsburgh Division
conducted a telephone interview with HEINL regarding her association with Grayson. The
following is not intended to be a verbatim account of the interview and is intended to be a summary
of the interview. During the interview, HEINL claimed that she and Grayson had fallen out of
touch, and while not sure of the last time she had spoken to Grayson, it had been via Facebook
Messenger. HEINL stated that she traveled to Washington, D.C. on January 5, 2021, and returned
home to Pittsburgh, Pennsylvania, the following day. She stated that she stayed in a “Courtyard”
hotel, and that it was not the same hotel in which Grayson stayed. HEINL also stated that she
drove to the rally alone and did not bring any other associates with her. She stated she saw Grayson
at a rally at the Ellipse in Washington, D.C. on January 6, 2021. HEINL stated that she did not
enter the U.S. Capitol building on January 6, 2021.

        On or between February 16, 2021 and February 26, 2021, FBI SAs interviewed an
individual familiar with HEINL. FBI showed that individual Witness One (“W1”) the below four
photographs. FBI obtained the third photograph below, which shows HEINL in a green jacket, on
Grayson’s iPad. W1 was not aware that HEINL had traveled to the Capitol but provided positive
identification of HEINL from the four photographs below. W1 has known HEINL for a little over
a year and recently saw HEINL in Pennsylvania.




       Based on the aforementioned evidence, there is probable cause to believe that HEINL was
present inside the U.S. Capitol on January 6, 2021, during the riot and related offenses that
occurred at the U.S. Capitol Building, located at First Street, NW, Washington, D.C.



                                                 4
         Case 1:21-mj-00319-RMM Document 1-1 Filed 03/17/21 Page 5 of 5




         Accordingly, your affiant submits that there is probable cause to believe that HEINL
violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; and (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that HEINL violated 40 U.S.C.
§ 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                              __________________________________________
                                              SARAH SNYDER, SPECIAL AGENT
                                              FEDERAL BUREAU OF INVESTIGATION


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 17 day of March, 2021.
                                                             2021.03.17
                                                             18:54:21
                                                             -04'00'
                                              ___________________________________
                                              ROBIN M. MERIWEATHER
                                              U.S. MAGISTRATE JUDGE




                                                 5
